Name: Commission Implementing Decision (EU) 2015/2224 of 27 November 2015 on the appointment of the chairperson, the members and their alternates of the Network Management Board for the air traffic management network functions for the second reference period (2015-2019)
 Type: Decision_IMPL
 Subject Matter: transport policy;  EU institutions and European civil service;  air and space transport;  international law;  business organisation
 Date Published: 2015-12-02

 2.12.2015 EN Official Journal of the European Union L 316/9 COMMISSION IMPLEMENTING DECISION (EU) 2015/2224 of 27 November 2015 on the appointment of the chairperson, the members and their alternates of the Network Management Board for the air traffic management network functions for the second reference period (2015-2019) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and use of the airspace in the single European sky (the airspace Regulation) (1), and in particular Article 6(4) thereof, Whereas: (1) Pursuant to Commission Regulation (EU) No 677/2011 (2), the Network Manager established a Network Management Board in order to adopt measures relating to the governance of the network functions and to monitor their performance. That Regulation provides that representatives of certain organisations are voting members of the Network Management Board, that those voting members have alternates and that those members and their alternates are to be appointed upon proposals by the organisations concerned. It also provides that the Board shall have a chairperson, who is one of its members. (2) In accordance with the Rules of Procedure of the Network Management Board, the chairperson, the voting and non-voting members and their respective alternates are appointed for the duration of one reference period of the performance scheme referred to in Article 11 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3). Pursuant to Article 7(1) of Commission Regulation (EU) No 691/2010 (4), the second reference period runs from 1 January 2015 until 31 December 2019. (3) In February and March 2015, the organisations concerned proposed candidates for their representatives in the Network Management Board. (4) In accordance with those proposals, the voting and non-voting members and their respective alternates, as well as the chairperson, of the Network Management Board should now be appointed, for the duration of the second reference period. (5) For reasons of clarity and transparency, Commission Decision C(2012) 9613, which concerns the appointment of the chairperson, the voting members and their alternates of the Network Management Board for the duration of the first reference period, should be repealed. (6) Considering that the second reference period began on 1 January 2015 and the appointments provided for in this Decision should coincide with that period, this Decision should enter into force on the day following that of its publication and it should apply with retroactive effect from 1 January 2015. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 5 of Regulation (EC) No 549/2004, HAS ADOPTED THIS DECISION: Article 1 The chairperson of the Network Management Board shall be Mr Simon HOCQUARD, Operations Director Strategy, NATS. Article 2 The voting and non-voting members of the Network Management Board and their respective alternates shall be the persons listed in the Annex. Article 3 The appointments referred to in Articles 1 and 2 shall be for the period from 1 January 2015 until 31 December 2019. Article 4 Commission Decision C(2012) 9613 is repealed. Article 5 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. Done at Brussels, 27 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 20. (2) Commission Regulation (EU) No 677/2011 of 7 July 2011 laying down detailed rules for the implementation of air traffic management (ATM) network functions (OJ L 185, 15.7.2011, p. 1). (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1). (4) Commission Regulation (EU) No 691/2010 of 29 July 2010 laying down a performance scheme for air navigation services and network functions (OJ L 201, 3.8.2010, p. 1). ANNEX VOTING AND NON-VOTING MEMBERS AND THEIR ALTERNATES OF THE NETWORK MANAGEMENT BOARD CHAIRPERSON Mr Simon HOCQUARD Operations Director Strategy NATS AIRSPACE USERS VOTING MEMBERS ALTERNATES IACA/ERA Ms Sylviane LUST (Vice-Chair) Director-General International Air Carrier Association (IACA) Mr Simon MCNAMARA Director, Infrastructure and Environment European Regions Airline Association (ERA) ELFAA Mr John HANLON Secretary-General European Low Fares Airline Association (ELFAA) Mr Francis RICHARDS Director Airspace European Low Fares Airline Association (ELFAA) AEA/IATA Mr Peter CURRAN Assistant Director ATM Charges International Air Transport Association (IATA) Mr Jan ERIKSSON Technical & Operations Expert Association of European Airlines (AEA) EBAA/IOPA/EAS Ms Vanessa RULLIER-FRANCAUD Senior Manager, European Affairs European Business Aviation Association (EBAA) Mr Martin ROBINSON Senior Vice President, European Region International Aircraft Owners and Pilots Association (IAOPA) Mr Marcel FELTEN Vice-President Europe Air Sports AIR NAVIGATION SERVICE PROVIDERS PER FUNCTIONAL AIRSPACE BLOCK VOTING MEMBERS ALTERNATES BALTIC Mr Maciej RODAK Board Representative Polish Air Navigation Services Agency (PANSA) Mr Sergej SMIRNOV Director ATM Lithuanian Air Navigation Services  Oro Navigacija BLUEMED Mr Maurizio PAGGETTI Director, Italian Air Navigation Services (ENAV) Mr Konstantinos LINTZERAKOS Governor Hellenic Civil Aviation Authority (HCAA) DANUBE Mr Fanica CARNU Deputy General Director ROMATSA  Romanian Air Traffic Services Administration Mr Georgi PEEV Director-General BULATSA  Bulgarian Air Traffic Services Authority DK-SE Mr Claus SKJAERBAEK Chief Operating Officer NAVIAIR Denmark Mr Anders JERNBERG Manager En-Route Production LFV Sweden FABCE Mr Jan KLAS Director-General Air Navigation Services of the Czech Republic Mr Heinz SOMMERBAUER Chief Executive Officer AUSTRO CONTROL.at FABEC Mr Robert SCHICKLING COO Deutsche Flugsicherung GmbH (DFS) Mr Maurice GEORGES Director Direction des Services de la Navigation aÃ ©rienne (DSNA) NEFAB Mr Heikki JAAKKOLA Vice-President, International Affairs, ANS, FINAVIA Mr Ã llar SALUMÃ E Head of ATS Department Estonian ANS SOUTH-WEST Mr Mario NETO Director Safety, Quality and Strategy NAV Portugal EPE Mr Ignacio GONZÃ LEZ SANCHEZ Director Spanish Air Navigation ENAIRE UK-IRELAND Mr Peter KEARNEY Director ATM Operations & Strategy Irish Aviation Authority (IAA) Mr Jonathan ASTILL Director of International Affairs NATS UK AIRPORT OPERATORS VOTING MEMBERS ALTERNATES Mr Luc LAVEYNE (Vice-Chair) Senior Advisor Airports Council International ACI Europe Mr Robert HILLIARD Director of Special Projects Edinburgh Airport Mr Giovanni RUSSO Head of Planning & Engineering Flughafen ZÃ ¼rich AG Mr Mark C. BURGESS Manager Air Traffic Services London Heathrow Airport MILITARY VOTING MEMBERS ALTERNATES Gen. Eric LABOURDETTE Directeur de la Circulation aÃ ©rienne militaire franÃ §aise Colonel Ulrich GRIEWEL Bundeswehr, Germany Col. GS Ian LOGAN Chief Military Aviation Regulation Defence, Swiss Airforce Col. Bas PELLEMANS Director of the NL MIL Aviation Authority Ministry of Defence EUROCONTROL NON-VOTING MEMBER ALTERNATE Mr Frank BRENNER Director-General Mr Philippe MERLO Director ATM EUROPEAN COMMISSION NON-VOTING MEMBER ALTERNATE Mr Margus RAHUOJA Director Air Transport Directorate DG MOVE Mr Maurizio CASTELLETTI Head of Unit Single European Sky DG MOVE NETWORK MANAGER NON-VOTING MEMBER ALTERNATE Mr Joe SULTANA Director Network Manager Directorate Network Manager Eurocontrol Mr Razvan BUCUROIU Head of Network & Strategy Development Directorate Network Manager Eurocontrol